Citation Nr: 0418811	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  03-29 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
bipolar disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel




INTRODUCTION

Appellant had active service in the Marine Corps from 
September 1996 to August 2000, and in the Navy from February 
2002 to August 2002.  Appellant was administratively 
separated from the Navy in August 2002 due to bipolar 
disorder.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Pittsburgh, Pennsylvania, Regional 
Office (RO) that granted service connection for bipolar 
disorder and assigned a disability rating of 50 percent.

As the disability rating under review is an initial rating, 
the guidance of Fenderson v. West, 12 Vet. App. 119 (1999), 
is for application as explained below.


FINDINGS OF FACT

1.  Appellant has a current disability for bipolar disorder, 
currently rated as 50 percent disabling.

2.  Appellant's symptoms during this appeal include 
significant depression, emotional distress and feelings of 
helplessness.  She has a history of ill-considered behavior 
during manic phases.  There have been numerous attempts to 
improve her symptoms with medication that have been only 
partially successful.

3.  The file does not contain evidence of total occupational 
or social impairment, there are no persistent hallucinations 
or delusions, disorientation and significant memory loss have 
not been shown.


CONCLUSION OF LAW

With resolution of reasonable doubt in appellant's favor, 
schedular criteria for an initial rating of 70 percent, but 
no more, for bipolar disorder are more nearly approximated.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.130, Diagnostic 
Code 9432 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2000)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
Appellant's claim was submitted after enactment of the VCAA.  
The VCAA accordingly applies to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Also, the United States Court of Appeals for Veteran 
Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004) held, in part, that a VCAA notice consistent 
with 38 U.S.C.§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide, 
and (4) request or tell that claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  This new 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In the present case for bipolar disorder, a substantially 
complete claim for service connection was received in October 
2002.  RO sent a duty-to-assist letter in October 2002 and a 
VCAA duty-to-assist letter in December 2002.  Neither of the 
two duty-to-assist letters satisfied the fourth element 
("give us everything you've got") cited in Pelegrini.  
However, as will be discussed below, the VCAA provisions have 
been considered and complied with.  There is no indication 
that there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).

Although the VCAA notice letters that were sent to appellant 
did not contain the fourth element, the Board finds that 
appellant was otherwise fully notified of the need to give VA 
any evidence pertaining to his claim.   The VCAA duty-to-
assist letters of October and December 2002 described the 
evidence necessary to substantiate a claim, and the rating 
decision of January 2003, the Statement of the Case (SOC) in 
September 2003, and the Supplemental Statement of the Case 
(SSOC) in January 2004 all listed the evidence on file that 
had been considered in formulation of the decision.  Finally, 
the Board notes that this is an appeal for a higher 
disability rating, in which the sole issue is the degree to 
which appellant is disabled by his service-connected 
disability; such adjudications are typically less dependant 
on evidence from the claimant than are adjudications to 
determine entitlement to service connection.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.112 (harmless error).  In this case, because each 
of the four content requirements of a VCAA notice has been 
fully satisfied, any error in not providing a single notice 
to the appellant covering all content requirements is 
harmless error.   

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2003).   In this case, RO 
obtained appellant's service medical records and treatment 
records from the VA Medical Center (VAMC), which is the only 
mental health provider identified by appellant as having 
relevant medical records.  The VCAA also requires a VA 
medical examination if the medical evidence of record is not 
adequate or sufficient for the appropriate action.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  Here, appellant was accorded a VA medical rating 
examination in November 2002, just two months prior to the 
rating decision.  The Board accordingly finds that VA's duty 
to assist has been satisfied in regard to this claim.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Factual Background

Appellant served in the Marine Corps from September 1996 to 
August 2000.  Service medical records from the period are on 
file.  Appellant was treated on one occasion for "depressive 
disorder not otherwise specified (premenstrual syndrome)."  
Appellant was not diagnosed with or treated for any other 
psychiatric or mood disorders during this enlistment, and her 
separation physical examination records psychiatric 
evaluation as "normal."  There is a notation in the 
separation physical examination that appellant was diagnosed 
with Attention Deficit Disorder in 1995 (prior to service).  

Appellant received psychiatric treatment at Highland Drive VA 
Medical Center (VAMC) in January 2001 through February 2002.  
Treatment records are on file.  Appellant presented with 
panic attacks in January 2001; the examiner felt that 
diagnosis of Bipolar Disorder would be premature and 
diagnosed Panic Disorder.  Appellant was treated with 
medications and counseling.  The VAMC continued its diagnosis 
of Generalized Anxiety Disorder until appellant notified VAMC 
in November 2001 that a private practice (unidentified in the 
record) had diagnosed her with bipolar disorder.  Appellant 
temporarily ceased VA treatment when she enlisted in the 
Navy.  

Appellant served in the Navy from February 2002 to August 
2002.  Service medical records from the period are on file.  
Appellant "freaked out" during Rescue Swimmer Training in 
July 2002 and was diagnosed with Borderline Histrionic 
Personality Traits.  Appellant subsequently presented to the 
emergency room of Sacred Heart Hospital with complaints of 
paranoia and anxiety.  Appellant received inpatient 
psychiatric treatment at Keesler Air Force Base Hospital and 
was returned to Pensacola Naval Air Station with a 
provisional diagnosis of Panic Disorder with Agoraphobia.  
Upon her return to Pensacola, appellant was diagnosed with 
Bipolar Disorder.  She was reviewed for retention by a 
Medical Board, which noted a diagnosis of Bipolar I Disorder 
not known to have existed prior to this enlistment.  The 
Medical Board determined that appellant suffers from a severe 
psychiatric illness that significantly impairs her ability to 
fully function in a military environment.  Appellant was 
administratively separated from the Navy in August 2002.

Appellant underwent a VA rating examination in November 2002.  
The examiner noted that appellant had not sought treatment 
since her discharge from the Navy, and had not had 
medications since September.  Appellant reported that she 
sometimes has episodes of depression so severe that she cries 
all day and can barely get out of bed.  At other times 
appellant is angry, disgruntled, and frustrated.  At still 
other times appellant is "hyper" and generally happy and 
optimistic.  Appellant's mother has a history of bipolar 
disease, substance abuse, and obsessive-compulsive disorder 
(OCD).  Appellant's maternal grandmother also had bipolar 
disorder and OCD, and a great-grandmother was schizophrenic.  
Appellant appeared to be alert, oriented, and without signs 
or symptoms of psychosis.  Appellant's speech was normal 
although her thought processes seemed scattered and anxious.  
Appellant's palms were very sweaty.  Appellant reported that 
she has difficulty being outside her protective environment.  

The medical examiner in November 2002 noted that appellant's 
mood was depressed and her affect was blunted.  Appellant was 
frightened, and overwhelmed with emotional distress and 
feelings of helplessness.  Her memory and intellect appeared 
to be intact and of "high average" capacity.  Appellant did 
not show ongoing impairment in insight or judgment, although 
she has a history of impulsive and ill-considered behavior 
during manic episodes.  Appellant's symptoms were severe at 
the time of the examination due to lack of medication, but 
the examiner believed that symptoms would improve with 
treatment.   The examiner's diagnosis was as follows: Axis I: 
Bipolar Disorder, Type I, active.  Axis II: Mixed personality 
disorder with borderline and histrionic aspects noted.  Axis 
IV: unemployment, financial issues, psychiatric symptoms.  
Axis V: GAF (Global Assessment of Functioning) = 55.   

Appellant resumed treatment at Highland Park VAMC in December 
2002.  The notes record appellant's previous treatment at the 
VAMC and the results of the Navy Medical Board.  Appellant 
was alert, oriented, and coherent.  Her thought processes 
were organized, without hallucinations or delusions.  
Appellant had racing repetitive thought.  Diagnosis was Axis 
I: Bipolar Disorder Type I, most recent episode hypomanic, 
and Panic Disorder without agoraphobia.  Axis IV: Severe due 
to Axis I and interpersonal difficulties.  Axis V: GAF = 45.  
VAMC prescribed medications to treat the condition.

RO issued a rating decision in January 2003 that granted 
service connection for bipolar disorder.  Based primarily on 
the November 2002 VA examination, RO assigned a disability 
rating of 50 percent disabling.

VA treatment records for the period January 2003 through 
October 2003 are on file.  In January 2003, it was noted that 
the medications so far were not successful, so a change in 
medication was prescribed; appellant was tearful but not 
manicy.  In February 2003, appellant had her first treatment 
at Greensburg VAMC, which changed her medication in hope of a 
better result; during her visit appellant did not appear to 
be distressed but showed signs of acute anxiety.  

In July 2003, the Greensburg VAMC noted that appellant had 
not continued her psychiatric treatment at Highland Drive 
VAMC since January; appellant replied that it was too far to 
travel.  She was counseled by a social worker at Greensburg 
VAMC, who noted that appellant was frustrated by the lack of 
success with psychotropic medications so far.  Appellant 
appeared to be anxious/depressed and histrionic.  Appellant 
described her current symptoms as hypersomulance, lack of 
initiative, depressed mood, excessive lability to include 
crying bouts, and fear of recurrent panic attacks in public 
places.  Appellant reported had a manic episode in June that 
lasted 2 to 3 weeks.

In September 2003 appellant returned to Highland Drive VAMC 
for psychiatric treatment.  Appellant's mood was dysphoric.  
Appellant reported feelings of isolation and an inability to 
engage in work, school, or other activities due to anxiety 
and panic attacks, although appellant stated that the attacks 
had decreased somewhat in recent months.  On the day of 
treatment, appellant was alert, oriented, friendly, and 
cooperative.  She was well groomed and her speech was normal.  
There was no indication of agitation or psychosis.  Appellant 
denied problems with short term or long-term memory, or with 
concentration.  Appellant had only slight anxiety on the day 
of treatment, but stated that she had experienced moderate to 
severe anxiety attacks during the past few months.  Appellant 
reported no problems with irritability or anger management.  
Appellant reported that she sleeps well and has fair 
appetite.  Her energy level is fair.  Appellant was given a 
new prescription of medications.

In October 2003 appellant reported that the new medications 
appeared to be causing unpleasant side effects (jittery 
nerves, floating sensation, hot head, and insomnia).  The 
VAMC planned a change of medication, to be phased over time.
  
Appellant submitted a Notice of Disagreement (NOD) and a VA 
Form 9 in September 2003.  The NOD asserts that a higher 
rating is appropriate because appellant has deficiencies in 
such areas as work, school, family, relations, judgment, 
thinking, and mood.  The NOD also asserts that appellant has 
difficulty even leaving her home.  The VA Form 9 asserts that 
appellant does not leave her home except to go to the grocery 
store, and even that is difficult.  Appellant does not drive, 
and she was unable to finish college.  Appellant asserts that 
her depression and anxiety are worsening.

III.  Analysis

In considering the severity of a disability, it is essential 
to trace the entire history of the veteran so that a rating 
may accurately reflect the elements of a disability present.  
38 C.F.R. §§ 4.1, 4.2; Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  Further, there is a legal distinction between a 
claim for an "initial" rating and an "increased" rating 
claim; an appeal from an initial assignment of a disability 
rating requires review of the entire time period involved, 
and contemplates "staged ratings" where warranted.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Since this is an 
appeal of the initial disability rating, the Board has 
considered the entire service and post-service period.

Disability ratings are determined by the Diagnostic Codes in 
the Rating Schedule located in 38 C.F.R. Part 4 (2003).  
Schedular rating itself is recognition that the claimant's 
industrial capacity is impaired to some degree.  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  The VA schedule of 
ratings applies unless there are exceptional or unusual 
factors that would render application of the schedule 
impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

The assignment of a particular diagnostic code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  In reviewing the claim for a 
higher rating, VA must consider which diagnostic code or 
codes are most appropriate for application in the veteran's 
case and provide an explanation for the conclusion.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  Where a 
particular disability for which the veteran has been service-
connected is not listed, it may be rated by analogy to a 
closely related disease in which not only the functions 
affected, but also the anatomical area and symptomatology are 
closely analogous.  38 C.F.R. §§ 4.20, 4.27 (2003); 
Lendenmann v. Principi, 3 Vet. App. 345, 349-50 (1992); 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, appellant's service-connected bipolar disorder falls 
squarely under Diagnostic Code 9432 (bipolar disorder) and no 
other code would be more appropriate.

Bipolar disorder, Diagnostic Code 9432, is rated under the 
General Rating Formula for Mental Disorders.  38 C.F.R. 
§ 4.130 (2003).

The criteria for a rating of 50 percent (appellant's current 
rating) are as follows: occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once per week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

The criteria for a rating of 70 percent (the next higher 
rating) are as follows: occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or work like setting); inability to establish 
and maintain effective relationships.

The criteria for a rating of 100 percent (the highest rating) 
are as follows: total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

Applying these criteria to appellant's symptoms, as described 
the evidence available to RO at the time of the original 
disability evaluation, the Board finds that appellant's 
condition more closely approximated the criteria for the next 
higher rating.  The VA psychiatric examination of November 
2001 observed that appellant's mood was depressed, that 
appellant was frightened and overwhelmed with emotional 
distress and feelings of helplessness, and that she has a 
history of impulsive and ill-considered behavior during manic 
episodes.  A 70 percent rating is merited for near-continuous 
panic or depression affecting the ability to function 
independently, appropriately, and effectively; impaired 
impulse control; difficulty in adapting to stressful 
circumstances (including work or work like setting); 
inability to establish and maintain effective relationships, 
and this appears to be supported by the record.  

The Board also notes that appellant's GAF scores show that 
appellant's symptoms were not responding to medication as the 
VA medical examiner in November 2002 had predicted.  The GAF 
records the clinician's judgment of the individual's overall 
level of functioning, with 100 representing a high level of 
functioning and no psychiatric symptoms.  See Quick Reference 
to the Diagnostic Criteria from DSM-IV, Washington, D.C., 
American Psychiatric Association, 1995.  Appellant's GAF in 
the November 2002 examination was 55; in the December 2002 
examination it was 45.  Thus, the record at the time of the 
January 2003 rating decision showed that appellant had severe 
psychiatric symptoms not responding to medication, and the 
higher disability rating would have been the more 
appropriate.

The record since the initial rating decision shows that 
appellant's condition has not improved, since appellant is 
apparently still not responding to medication.  However, 
appellant's symptoms subsequent to January 2003 do not 
approach the schedular criteria for 100 percent disability.  
The Board accordingly finds that a 70 percent disability 
rating continues to be the appropriate rating for this 
disability.  There is no indication that there is total 
social and industrial inadaptability.  Moreover the other 
symptoms such as memory loss and persistent delusions or 
hallucinations are not shown.  Thus, the evidence does not 
show evidence that a 100 percent schedular rating is in 
order.

In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the veteran's 
average earning impairment due to the service-connected 
disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
The criteria for extraschedular evaluation are that there is 
a marked interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b) (2003); 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  In this case, 
the 70 percent disability rating adequately compensates that 
overall interference with work and social adaptability.  
Extraschedular rating therefore is not appropriate in this 
case.

In reaching these conclusions, the Board has given due 
consideration to 38 C.F.R. § 4.7 (2003) and the doctrine of 
reasonable doubt.  The evidence of record shows that the 
manifestations of appellant's service-connected disability do 
more closely approximate those supporting a higher rating.  
For this reason, with resolution of reasonable doubt in the 
appellant's favor, a disability rating of 70 percent, but no 
more, is warranted for bipolar disorder.



ORDER

An initial rating of 70 percent, but no more, for bipolar 
disorder is granted, subject to the law and regulations 
governing the award of monetary benefits. 


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



